                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        UNITED STATES OF AMERICA,                         CASE NO. CR18-0278-JCC
10                             Plaintiff,                   ORDER
11                     v.

12        HECTOR PAYAN-CRUZ, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion for entry of a
16   discovery protective order (Dkt. No. 40). Having thoroughly considered the motion and the
17   relevant record, the Court FINDS good cause to enter the following protective order.
18
                                DISCOVERY PROTECTIVE ORDER
19
     A.     Definitions
20
            As used in this order, the term “Protected Information” means any date of birth, Social
21
     Security number, passport number, driver’s license number, bank account number, credit card
22
     number, personal identification number, telephone number, name and/or location of
23
     employment, criminal history record, background check, victim identity, and/or any other similar
24
     information or number implicating a privacy interest of and belonging to an individual, business,
25
     partnership, or corporation. The term “Protected Information” also includes private conversations
26


     ORDER
     CR18-0278-JCC
     PAGE - 1
 1   involving and images of third-party individuals that are neither co-conspirators nor potential

 2   witnesses.

 3          As used in this order, the term “Protected Material” means any document or other record

 4   containing or reflecting Protected Information.

 5   B.     Permissible Disclosure of Protected Information and Protected Material

 6          The United States will make available copies of the Protected Material to defense counsel

 7   to comply with the Government’s discovery obligations. Possession of the Protected Material is

 8   limited to defense counsel, his/her investigators, paralegals, assistants, law clerks, and experts
 9   (“members of the defense team”).
10          Members of each defense team may not provide copies of the Protected Material to other
11   persons, including to their respective Defendant. Members of the defense teams may review
12   Protected Information and/or Protected Material with their respective Defendant. Defendants
13   may visually inspect and review such documents but shall not be allowed to possess Protected
14   Information (such as unredacted copies of Protected Material, notes, copies, or photographs of
15   such Protected Material containing Protected Information).
16          Notwithstanding the terms of this order, and consistent with the regulations established
17   by the Bureau of Prisons, defense counsel may provide electronic copies of any Protected
18   Material to the Federal Detention Center at SeaTac, Washington, for Defendants’ review in a

19   controlled environment so long as Defendants are not permitted to retain, print out, copy, or

20   otherwise disseminate that material.

21          Defendants may possess documents from which all Protected Information has been

22   redacted. Defendants also may be provided copies of materials that contain their own Protected

23   Information without limitation or redaction.

24          Members of the defense team may review or discuss the contents of documents

25   containing Protected Material with any prospective witness, as long as they do not share the

26   unredacted documents or share any Protected Information with any prospective witness.


     ORDER
     CR18-0278-JCC
     PAGE - 2
 1   C.     Filing

 2          If any Protected Information or Protected Material is filed in court or otherwise

 3   disseminated as part of litigation, the parties shall file such information under seal. This does not

 4   entitle either party to seal their filings as a matter of course. The parties are required to comply in

 5   all respects to the relevant local and federal rules of criminal procedure pertaining to the sealing

 6   of court documents.

 7   D.     Maintenance

 8          Members of the defense team shall keep any Protected Material secure whenever the
 9   Protected Material is not being used in furtherance of their work in the above-captioned case.
10          All documents containing Protected Material shall be returned to the United States, or
11   destroyed, once all charges are resolved by dismissal or by final conviction. The provisions of
12   this order shall not terminate at the conclusion of this prosecution.
13   E.     Modification
14          The parties agree that this protective order may be modified, as necessary, by filing with
15   the Court a stipulated order modifying the protective order, or by other order of the Court.
16          DATED this 15th day of January 2019.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR18-0278-JCC
     PAGE - 3
